Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-12, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rezk (20110205523) in view of Henderson (20060227317).
Referring to claims 1 and 10, Rezk shows A light detection and ranging (LIDAR) apparatus comprising:
a laser source configured to emit a laser beam in a first direction (see figure 3 Ref 11 and 13);
lensing optics configured to pass a first portion of the laser beam in the first direction toward a target (see figure 3 Ref 27 note the target object Ref 21), return a second portion of the laser beam into a return path as a local oscillator signal (figure 11 note the lensing system including a partial reflector Ref 465), and return a target signal into the return path (see figure 11 note the return light path Ref 469);
a polarization wave plate configured to polarize the laser beam headed in the first direction and polarize the target signal returned through the lensing optics (see the waveplate figure 11 Ref 463);
a polarization beam splitter configured to pass a first polarization state of light through the beam splitter in the first direction (see figure 5A Ref 57) and reflect a second polarization state of light in a second direction different than the first direction (see paragraph 45), wherein the polarization beam splitter is further configured to enable interference between the local oscillator signal and the target signal to generate a combined signal (see paragraph 45); and
an optical detector configured to receive the combined signal from the second direction (see figure 5A Ref 23).
Rezk fails to specifically show an optical detector comprises a multi-mode waveguide or a large area detector.
Henderson shows an optical detector comprises a multi-mode waveguide or a large area detector (see figure 5 Ref 509).  It would have been obvious to include the optical detector as shown by Henderson because this allows the device to generate an image of the target plane as taught by Henderson in paragraph 61.  
Henderson shows a similar LIDAR device that includes an optical detector comprises a multi-mode waveguide or a large area detector (see 
Referring to claims 2 and 11, Rezk shows a second laser source and a second optical detector (see figure 5A Ref 13 and 29).
Referring to claims 3 and 12, Rezk shows a wavelength division multiplexer to direct the signals to the optical detector and a second optical detector based on wavelength and wherein the laser source provides multi- wavelength laser beams (see figure 5A Ref 15).
Referring to claim 4, Rezk shows the polarization wave plate comprises one of a quarter-wave plate or a half-wave plate (see paragraph 45 and figure 11 Ref 463).
Referring to claim 16, Rezk shows a second laser source, wherein the laser source and the second laser source each provide multi-wavelength laser beams (see figure 3 Ref LD1 and LD2).
Referring to claim 17, Rezk shows the lensing optics includes a reflector or a coating to generate the return light as the local oscillator signal (see figure 11 Ref 465).

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rezk (20110205523) in view of Henderson (20060227317) and Pedersen (20100277714).
Referring to claim 5, Rezk fails to specifically show but Pedersen shows lensing to collimate the laser beam through the polarization beam splitter (see figure 3 Ref 30).  It would have been obvious to include the collimator as taught by Pedersen because this allows light impinging the detector to not be dispersed in unwanted directions.  
Claims 6, 7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezk (20110205523) in view of Henderson (20060227317) and Rodriguez (Beam Steering by Digital Micro-Mirror Device for Multi-Beam and Single-Chip Lidar).
Referring to claims 6 and 15, Rezk fails to show but Rodriguez shows the laser source and optical detector are on a printed circuit board or boards with a fold mirror or mirrors to direct the returned light to the optical detectors (see figure 2 note the laser modules and the folding mirrors).  It would have been obvious to include the chip based system because this allows for a compact and comprehensive single chip that includes the entire lidar system, increasing portability and functionality when implemented in a vehicle borne application.  
Referring to claims 7, the combination of Rezk and Rodriguez shows fold mirror further comprises a wavelength division multiplexer coating to reflect a first wavelength of light to the optical detector and allow a second wavelength of light to pass to a second fold mirror and reflect to a second optical detector (see figure 2 of Rodriguez note the fold mirror that allows the light to pass to the detector).  
Claims 10-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezk (20110205523) in view of Henderson (20060227317) and Campbell (20180275249). 
Referring to claim 10 and 18, Rezk shows A light detection and ranging (LIDAR) apparatus comprising:
a laser source configured to emit a laser beam in a first direction (see figure 3 Ref 11 and 13);
lensing optics configured to pass a first portion of the laser beam in the first direction toward a target (see figure 3 Ref 27 note the target object Ref 21), return a second portion of the laser beam into a return path as a local oscillator signal (figure 11 note the lensing system including a partial reflector Ref 465), and return a target signal into the return path (see figure 11 note the return light path Ref 469);
a polarization wave plate configured to polarize the laser beam headed in the first direction and polarize the target signal returned through the lensing optics (see the waveplate figure 11 Ref 463);
a polarization beam splitter configured to pass a first polarization state of light through the beam splitter in the first direction (see figure 5A Ref 57) and reflect a second polarization state of light in a second direction different than the first direction (see paragraph 45), wherein the polarization beam splitter is further configured to enable interference between the local oscillator signal and the target signal to generate a combined signal (see paragraph 45); and
an optical detector configured to receive the combined signal from the second direction (see figure 5A Ref 23).  Rezk teaches the ability to scan the LIDAR (see paragraph 40 and 47) however does not specifically show a fast scanning mirror to direct a laser beam in a raster pattern to scan an environment; a second fast scanning mirror, wherein the first fast scanning mirror is to scan across a first axis and the second fast scanning mirror is to scan across a second axis.
Campbell shows a similar device that includes a fast scanning mirror to direct a laser beam in a raster pattern to scan an environment; a second fast scanning mirror, wherein the first fast scanning mirror is to scan across a first axis and the second fast scanning mirror is to scan across a second axis (see figures 2, 5, and 6).  It would have been obvious to include the scanning as shown by Campbell because this is extremely well known and adds no new or unexpected results.  
Referring to claim 19, along with the scanning, as shown by Campbell, it would have been obvious to include the controller to control the scanner.
Referring to claim 20, Campbell shows an imaging device to take images of the environment (see paragraph 37).  It would have been obvious to include the imaging device because this allows for the device to determine the shape of the target object.  
Referring to claim 11, Rezk shows a second laser source and a second optical detector (see figure 5A Ref 13 and 29).
Referring to claim 12, Rezk shows a wavelength division multiplexer to direct the signals to the optical detector and a second optical detector based on wavelength and wherein the laser source provides multi- wavelength laser beams (see figure 5A Ref 15).
Referring to claim 16, Rezk shows a second laser source, wherein the laser source and the second laser source each provide multi-wavelength laser beams (see figure 3 Ref LD1 and LD2).
Referring to claim 17, Rezk shows the lensing optics includes a reflector or a coating to generate the return light as the local oscillator signal (see figure 11 Ref 465).
Referring to claim 13, Rezk shows the optical detector comprises a multi-mode waveguide (see the waveguide figure 3 Ref 17).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezk (20110205523) in view of Henderson (20060227317) Campbell (20180275249) and Pedersen as cited above.
Referring to claim 14, Pedersen shows lensing to collimate the laser beam through the polarization beam splitter (see paragraph 75 note the laser is collimated in both directions by lens 2 and cylindrical lens 3 prior to passing into the PBS).
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezk (20110205523) in view of Henderson (20060227317) Campbell (20180275249) and Rodriguez as cited above.
Referring to claim 15, Rezk fails to show but Rodriguez shows the laser source and optical detector are on a printed circuit board or boards with a fold mirror or mirrors to direct the returned light to the optical detectors (see figure 2 note the laser modules and the folding mirrors).  It would have been obvious to include the chip based system because this allows for a compact and comprehensive single chip that includes the entire lidar system, increasing portability and functionality when implemented in a vehicle borne application.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645